DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election of Group I, claims 1-6 in the reply filed on 10/28/22 is acknowledged.  Applicant further elected the species CSF2 (sequence ID No 2) for the antigen and TAA with traverse.  The traversal is on the ground(s) that the species does not impose a serious burden to the Examiner..  This is not found persuasive because the specification lists 368 completely different amino acid sequences and 49 completely different antigens.  The 368 amino acids each comprise a different amino acid and the 49 proteins are unique proteins having a different structure and function.  Further, the different amino acid sequences and proteins have not been shown to be obvious variants of one another.  Thus, the search for each 368 different amino acids and the use of different search strategies and different search terms of the proteins places an undue burden upon the Examiner.
The requirement is still deemed proper and is therefore maintained.
Currently, claims 1-13, 19, 25-26, 31, 37, 43-44, 49-53 are pending.  Claims 7-13, 19, 25-26, 31, 37, 43-44, 49-53 are withdrawn as being directed to non-elected inventions.  Accordingly, claims 1-6 are under examination.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Abstract
           Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
            The instant abstract utilized implied phrases see “The present invention relates to”.  This language should be avoided.

Specification
The use of the terms Tween 20 (e.g. pages 26-27) and PROSTVAC (e.g. pages 3 and 7-10), which are trade names or a marks used in commerce, have been noted in this application. They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (e.g. page 27 of the current specification). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
         Claim 1 the recitation “statistically different” is vague and indefinite because the specification does not provide a definition for the phrase and it is unclear what the applicant intends to encompass.  For example, does the applicant intend any percentage difference, standard deviation or any decrease or increase level.  Applicant is reminded that although the claims are read in light of the specification limitations from the specification are not read into the claims.
         Claim 2, the recitation "the antigen is an antigen encoded by a gene listed in Table 1" renders the claim indefinite because the claim does not itself define the invention but relies on external material and modern claim practice requires that the claim must stand alone to define the invention and incorporation into claims by express reference to the specification is not permitted (Ex parte Fressola, 27 USPQ 2d 1608).  The omission of failing to describe the claimed invention renders the claim incomplete.  If applicant intends to claim the antigens/sequences of Table 1 then it is recommended to incorporate the specific antigens/sequences into the claim.           
Claim 3, the recitation "the TAA is encoded by a gene listed in Table 2" renders the claim indefinite because the claim does not itself define the invention but relies on external material and modern claim practice requires that the claim must stand alone to define the invention and incorporation into claims by express reference to the specification is not permitted (Ex parte Fressola, 27 USPQ 2d 1608).  The omission of failing to describe the claimed invention renders the claim incomplete.  If applicant intends to claim the TAA of Table 2 then it is recommended to incorporate the specific antigens/sequences into the claim.           

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dai et al., (Journal of Immunonology Research, Vol 2014, pages 1-9).
Dai et al discloses a method of identifying a tumor-associated antigen for prostate cancer.  Dai et al discloses the method comprises selecting patients having prostate cancer and patients with normal human sera (e.g. abstract, pgs 2, 4-5, 7)and assaying the levels of autoantibodies to an antigen in the samples and comparing the level of autoantibody in the prostate cancer patient to that of the normal control samples (healthy) (e.g. abstract, pgs 3-5) and determining that the antigen is a tumor associated antigen to prostate cancer when the level of the autoantibody to the antigen is statistically different (e.g. abstract, pgs 4-5).  Dai et al specifically teaches that it was important to establish that the autoantibodies to TAAs were not the result of some unusual reactivity to intracellular antigens and that they were TAAs. (e.g. p. 5).  Dai et al discloses that the antigen is immobilized to a solid support (e.g. pgs 2-3).  Dai et al discloses that the antigen can be NPM1 (e.g. pgs 2,7) (same as NPM1 disclosed in Tables 1 & 2 of the current specification, thus the antigen and TAA is encoded by the NPM1 gene).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Dai e al in view of Koprivnikar et al (WO 2010/024897).
NOTE:  This rejection is made based on the elected species of CSF2
See above for the teachings of Dai et al  .
Dai et al differs from the instant invention in failing to teach the detection of CSFF2 (disclosed in Tables 1 and 2).
Koprivnikar et al discloses proteins which have an autoantibody response in patients having prostate cancer (e.g. abstract, pages 58-62).  Koprivnikar et al discloses that CSF2 is one of the proteins having an association with the autoantibodies in subjects having prostate cancer (abstract, pgs 58 and 62). 
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the use of CSF2 as an antigen for the detection of autoantibodies in the patient because Koprivnikar et al teaches that autoantibodies to CSF2 have a nexus with subjects having prostate cancer and Dai et al teaches that a panel of antigens can be used and one of ordinary skill in the art would understand that the more antigens positive for autoantibodies provides further confirmation of TAAs associated with prostate cancer.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating the use of CSF2 as an antigen for the detection of autoantibodies.  Further, with respect to be antigen and TAA being encoded by the gene as currently recited.  The combination of Dai et al and Koprivinikar et al teach the same antigen and therefore it is deemed that the antigen and TAA are encoded by CSF2.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dai e al in view of Villar-Vazquez et al (Proteomics 2016, 16, 1280-1290).
See above for the teachings of Dai et al.
Dai et al differs from the instant invention in failing to teach the detection is done by the use of microspheres.
Villar-Vazquez teaches a multiplex assay for the detection of autoantibodies in a sample from cancer patients (e.g. (abstract, pages 1285-1286).  Villar-Vazquez et al discloses that antigens are immobilized to microspheres and these microspheres are utilized in assays for the detection of the autoantibodies (e.g. pages 1285-1286).  Villar-Vazquez et al teaches that this assay was statistically more significant and precise than ELISA (assay utilized in Dai et al) and provides a greater dynamic range (last line page 1284 through page 1285) and that the assay could be easily automated (e.g. page 1281).
It would have been obvious to of ordinary skill in the art at the filing date of the invention to incorporate a multiplex assay and to immobilize the antigens of Dai to microspheres such as taught by Villar-Vazquez into the method of Dai et al for the detection of the autoantibodies because Villar-Vazquez et al teaches that this assay was statistically more significant and precise than ELISA (assay utilized in Dai et al) and provides a greater dynamic range and that the assay could be easily automated.  Therefore, one of ordinary skill in the art would have a reasonable expectation of success incorporating a multiplex assay and to immobilize the antigens of Dai to microspheres such as taught by Villar-Vazquez into the method of Dai et al for the detection of the autoantibodies.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


          Claim 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas and/or to laws of nature/natural phenomena without significantly more. 
The U.S. Patent and Trademark Office recently revised the MPEP with regard to § 101 (see the MPEP at 2106). Regarding the MPEP at 2106, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See MPEP 2106.
ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A, Prong 1
The claims are directed to a naturally occurring correlation between the levels of autoantibodies in prostate cancer patients and the correlation of the autoantibodies with TAA in cancer.
   
Step 2A, Prong 2
The additional elements of selecting a group of patients with prostate cancer and a group of patients who are healthy and assaying the level of autoantibody to an antigen   do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. 
          Also, with respect to the recitations “comparing the level of the autoantibody from the patient win the group or the group of patients with prostate cancer to the level of the autoantibody in the group of healthy patients” and “determining that the antigen is a TAA for prostate cancer if the level of the autoantibody to the antigen is statistically different between the group of patients with prostate cancer versus the group of healthy patients .   The “comparing” and “determining” statements at best articulates the judicial exception, amounting only to a general instruction to apply or use the judicial exception.  This could read on mental activity being performed solely in a practitioner’ head, e.g. A mental appreciation of the levels of autoantibodies being correlated with TAA.  No active method steps are invoked or clearly required; the “identifying” statements do not include any activity that would constitute a practical application, i.e. steps that apply, rely on or use the natural principle in a manner such that the claims amount to significantly more that the natural principal itself.  

ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
	Further, the additional elements of the claims are recited with a high level of generality and do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. (the active method steps/limitations recited in addition to the judicial exceptions themselves) and do not add significantly more to the judicial exception(s).
 As shown by the art supra it is well known routine and conventional in the art to select a group of patients with prostate cancer and a group of patients who are healthy and assay the level of autoantibody to an antigen. 
It does not appear to be the case that the active steps recited, which are performed in order to gather the data or perform the assay, are steps recited or performed in an unconventional or non-routine way, such to provide an inventive concept under step 2B.
The claimed limitations as currently presented in claims 1-6 fail to recite limitations that add a feature that is more than well understood, conventional or routine in the field of diagnostics and biochemical assay methodologies. 
For all of these reasons, the claims fail to include additional elements that are sufficient to either integrate the judicial exception(s) into practical application(s) thereof, or amount to significantly more than the judicial exception(s).

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nolen et al., (J Immunol Methods, 2009, 344(2); pages 116-120) discloses a multiplex bead-based assay for the detection of autoantibodies to tumor-associated antigens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1678